Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 2021/0120592).

Regarding claim 7, Takahashi discloses a terminal (Takahashi, paragraph [0001], base station apparatus and terminal apparatus) comprising: 
a receiver (Takahashi, Fig. 13; paragraph [0269], reception unit 10 is also referred to as a transmitter) configured to receive, from a base station, configuration information to be used for a random access procedure, the configuration information indicating an SSB index specifying a synchronization signal block (Takahashi, Fig. 10, S1001, receive SSB index; paragraph [0181], terminal receives random access configuration information by a downlink signal; paragraph [0259], terminal receives SSB index information and mask index information from the base station S1001) and a RACH occasion index specifying a position of a transmission resource for transmitting a random access preamble (Takahashi, paragraph [0006], PRACH occasion index indicating a PRACH occasion available for transmission of the random access preamble; paragraph [0182], a set of one or more PRACH occasions available for transmission for the random access preamble is identified; paragraph [0210], bit information in the message 0 includes a RACH occasion index); 
a processor (Takahashi, Fig. 13; paragraph [0269], processing unit 14) configured to determine the position of the transmission resource for transmitting the random access preamble, based on the SSB index and the RACH occasion index specified by the configuration information (Takahashi, Fig. 10, step S1002, determine PRACH occasion based on SSB index information and mask index information; paragraph [0006], PRACH occasion index indicating a PRACH occasion available for transmission of the random access preamble; paragraph [0182], a set of one or more PRACH occasions available for transmission for the random access preamble is identified; paragraph [0259], terminal determines a next available PRACH occasion based on the index); and 
a transmitter (Takahashi, Fig. 13; paragraph [0269], reception unit 10 is also referred to as a transmitter) configured to transmit the random access preamble at the position of the transmission resource determined by the processor (Takahashi, Fig. 10, S1003; paragraph [0006], transmit a random access preamble by using PRACH occasion index indicating a PRACH occasion available for transmission of the random access preamble; paragraph [0182], PRACH occasions available for transmission for the random access preamble is identified; paragraph [0259], terminal transmits random access preamble in the determined PRACH occasion S1003),
wherein the processor is configured to determine a position corresponding to the SSB index and the RACH occasion index in a first available cycle of transmission resources (Takahashi, Fig. 10, S1002 determine next available PRACH occasion based on SSB index information and mask index information; paragraph [0006], association period), as the position of the transmission resource for transmitting the random access preamble (Takahashi, Fig. 10, S1003; paragraph [0006], transmit a random access preamble by using PRACH occasion index indicating a PRACH occasion available for transmission of the random access preamble; paragraph [0182], PRACH occasions available for transmission for the random access preamble is identified; paragraph [0259], terminal transmits random access preamble in the determined PRACH occasion S1003).

Regarding claim 8, Takahashi discloses the terminal according to claim 7, wherein the receiver is configured to receive configuration information indicating a number of RACH occasions associated with synchronization signal blocks (Takahashi, paragraph [0006], PRACH occasion index indicating a PRACH occasion available for transmission of the random access preamble; paragraph [0182], a set of one or more PRACH occasions available for transmission for the random access preamble is identified; paragraph [0210], bit information in the message 0 includes a RACH occasion index).  

Claims 9-11 are rejected under substantially the same rationale as claim 7.  


Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Takahashi allegedly does not disclose that the processor is configured to determine a position corresponding to the SSB index and the RACH occasion index in a first available cycle of transmission resources, as the position of the transmission resource for transmitting the random access preamble.   However, this is incorrect. Takahashi discloses wherein the processor is configured to determine a position corresponding to the SSB index and the RACH occasion index in a first available cycle of transmission resources (Takahashi, Fig. 10, S1002 determine next available PRACH occasion based on SSB index information and mask index information; paragraph [0006], association period), as the position of the transmission resource for transmitting the random access preamble (Takahashi, Fig. 10, S1003; paragraph [0006], transmit a random access preamble by using PRACH occasion index indicating a PRACH occasion available for transmission of the random access preamble; paragraph [0182], PRACH occasions available for transmission for the random access preamble is identified; paragraph [0259], terminal transmits random access preamble in the determined PRACH occasion S1003).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466